DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 2, filed 12/02/2021, with respect to the rejection(s) of claim(s) 24, 27, and 33 under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2019/0082461 by Guo et al. (hereinafter "Guo") in view of US Patent Application Publication No. 2020/0029324 by Nezou et al. (hereinafter "Nezou") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2019082461-A1 to Guo.
Applicant’s arguments, see page 2, filed 12/02/2021, with respect to the rejection(s) of claim(s) 25, 29, and 32 under 35 U.S.C. § 103 as being unpatentable over Guo in view Nezou and US Patent Application Publication No. 2018/0205441by Asterjadhi et al. (hereinafter "Asterjadhi") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2019082461-A1 to Guo.

Applicant’s arguments, see page 3, filed 12/02/2021, with respect to the rejection(s) of claim(s) 28 under 35 U.S.C. § 103 as being unpatentable over Guo in view of Nezou and US Patent Application Publication No. 2018/0242355 by Lou et al. (hereinafter "Lou") have been US-2019082461-A1 to Guo.

Applicant’s arguments, see page 3, filed 12/02/2021, with respect to the rejection(s) of claim(s) 30 and 31 under 35 U.S.C. § 103 as being unpatentable over Guo in view of Nezou and US Patent Application Publication No. 2017/0196010 by Matsuo et al. (hereinafter "Matsuo") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-2019082461-A1 to Guo.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim(s) 24, 27, and 33 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US-20190082461-A1 to Guo.

Regarding claim 24, Guo teaches a communication apparatus comprising: circuitry which, in operation, sets an association identifier (AID) subfield contained in a user info field of a trigger frame (fig. 17, shows access point 100 having processing unit 102; see additionally  P.144-145; P.8, generating, by an access point, a trigger frame; P.103, Referring to FIG. 12e, a trigger frame sent by an AP includes a common information part and a user information part. The user information part includes a user identifier AID; Fig. 12e shows a set AID contained in STA#1 config field of a trigger frame), the AID subfield indicating a station to which the user info 

Regarding claim 27 Guo teaches the communication apparatus according to Claim 24, Guo teaches...wherein the AID subfield indicates that a RU indicated by the RU allocation 

Regarding claim 33 Guo teaches a communication method comprising: setting an association identifier (AID) subfield contained in a user info field of a trigger frame (Fig. 17, shows access point 100 having processing unit 102; see additionally P.144-145; P.8, generating, by an access point, a trigger frame; P.103, Referring to FIG. 12e, a trigger frame sent by an AP includes a common information part and a user information part. The user information part includes a user identifier AID; fig. 12e shows a set AID contained in STA#1 config field of a trigger frame), the AID subfield indicating a station to which the user info field is addressed (P.103, a trigger frame sent by an AP includes a common information part and a user information part. The user information part includes a user identifier AID), wherein the AID subfield indicates a functional capability of the station that is allowed to transmit a solicited signal in response to the trigger frame (P.103, the user identifier AID is a special value (for example, AID=0), to indicate that a sub-channel allocated based on the user information part is used for random access; P.8, generating, by an access point, a trigger frame, where the trigger frame includes information (I1) used to indicate whether the trigger frame allows random access transmission; P.12, when the station needs to perform random access transmission, performing, by the station, random access transmission by using a random access resource indicated by the trigger frame; fig. 1b, shows as a response to receiving a trigger frame, a STA transmits using the indicated resource information), and wherein the user info field contains a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US- 20190082461-A1 to Guo in view of US-20180205441-A1 to Asterjadhi.

Regarding claim 25 Guo teaches the communication apparatus according to Claim 24, but does not teach...wherein a first value of the RU allocation subfield indicates different RUs according to the AID subfield.

Asterjadhi teaches... wherein a first value of the RU allocation subfield indicates different RUs according to the AID subfield (P.54, Lns. 10-23, discloses a first value of the RU allocation that indicates different RU according to the AID subfield described as configuration where the AID12 If a plurality of user information fields are utilized for a plurality of different stations, then the AID of each such user information field may indicate the AID of the station from which feedback is solicited and the corresponding RU allocation may indicate the set of allocated resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo by incorporating the teachings of Asterjadhi because the method and apparatus implement a protocol identifying a plurality of 
Regarding claim 29 Guo teaches the communication apparatus according to Claim 24, but does not teach...wherein the AID subfield is an AID12 subfield that indicates a part of an association identifier.

Asterjadhi teaches... wherein the AID subfield is an AID12 subfield that indicates a part of an association identifier (Fig. 4, P54, Lns. 1-10, discloses the AID subfield is an AID12 subfield indicating a part of an association identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo by incorporating the teachings of Asterjadhi because the method and apparatus implement a protocol identifying a plurality of resources for each station to provide feedback each providing at least buffer status reports, operating mode information, HE link adaptation, uplink power headroom information, bandwidth query report information, or channel state information (Asterjadhi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 32 Guo teaches the communication apparatus according to Claim 24, but does not teach...wherein a common info field of the trigger frame contained a subfield that indicates the trigger frame is a variant trigger frame.

Asterjadhi teaches... wherein a common info field of the trigger frame contained a subfield that indicates the trigger frame is a variant trigger frame (Fig. 5, P. 57, Lns. 13-25, discloses a common info field of the trigger frame contained a subfield that indicates the trigger frame is a variant trigger frame described a variant of the trigger frame 400 and its example of the BRP used for uplink multi user sounding).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo by incorporating the teachings of Asterjadhi because the method and apparatus implement a protocol identifying a plurality of resources for each station to provide feedback each providing at least buffer status reports, operating mode information, HE link adaptation, uplink power headroom information, bandwidth query report information, or channel state information (Asterjadhi, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190082461- A1 to Guo in view of US 20180242355 A1 to Lou.

Regarding claim 28 Guo teaches the communication apparatus according to Claim 27, but does not teach...wherein the AID subfield indicates that the trigger frame solicits a specific type of the random access.

Lou teaches... wherein the AID subfield indicates that the trigger frame solicits a specific type of the random access (P.84, discloses wherein the AID subfield indicates that the trigger frame solicits a specific type of the random access described as the trigger frame (PS-POLL) may be included in the information field with the corresponding trigger type and random access type). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo by incorporating the teachings of Lou because the method and apparatus implement the transmission of multi user transmission which includes a trigger frame with assignment of resource units that allows a particular selection of random access and performing the transmission (Lou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US- 20190082461-A1 to Guo in view of US 20170196010 A1 to Matsuo.

Regarding claim 30 Guo teaches the communication apparatus according to Claim 24, Guo teaches...wherein the RU allocation subfield indicates one of a plurality of RUs (P.103, 

Matsuo teaches and patterns of the plurality of RUs are selected based on the AID field (Fig.3, P. 70-73, disclose the RU pattern field contains pattern numbers that are associated with the AID and the RU allocation information and an STA).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo by incorporating the teachings of Matsuo because the method and apparatus implement the transmitting of information specifying other wireless communication to which a plurality of frequency components are allocated based on information from a plurality of frequency components from a third information device (Matsuo, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 31 Guo and Matsuo teach the communication apparatus according to Claim 30, Matsuo teaches...wherein a resource in a frequency domain indicated by the patterns of non-contiguous-band allocation (Fig. 2, P.49, discloses the resources in a frequency domain indicated by the patterns of non-contiguous-band allocation described as the subcarriers are arranged in a non-contiguous manner where the channels are not limited to one single channel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476